


Exhibit 10.7

 

Execution Version

 

 

 

 

 

 

 

 

 

 

 

 

 

SECURITIES PURCHASE AGREEMENT

 

by and among

 

THE UNITED STATES DEPARTMENT OF THE TREASURY,

 

BROADWAY FINANCIAL CORPORATION,

 

and

 

EACH OF THE OTHER PURCHASERS SET FORTH ON THE SIGNATURE PAGES

HERETO

 

 

 

 

 

Dated as of December 21, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.01

Definitions of Certain Terms

1

Section 1.02

Interpretation

4

 

 

 

ARTICLE II THE SECURITIES PURCHASE

4

 

 

 

Section 2.01

Purchase and Sale of the Shares

4

Section 2.02

Closing of the Securities Purchase

4

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

5

 

 

 

Section 3.01

Representations and Warranties of the Purchasers

5

Section 3.02

Representations and Warranties of the Company

7

 

 

 

ARTICLE IV COVENANTS

8

 

 

 

Section 4.01

Forbearances of the Seller

8

Section 4.02

Further Action

8

Section 4.03

Remaining Certification and Disclosure Requirements

9

Section 4.04

Transferability Restrictions Related to Long-Term Restricted Stock

9

Section 4.05

Executive Compensation

9

 

 

 

ARTICLE V ARTICLE V CONDITIONS TO THE CLOSING

9

 

 

 

Section 5.01

Conditions to Each Party’s Obligations

9

Section 5.02

Condition to Obligations of the Seller

11

 

 

 

ARTICLE VI TERMINATION

11

 

 

 

Section 6.01

Termination Events

11

Section 6.02

Effect of Termination

12

 

 

 

ARTICLE VII MISCELLANEOUS

12

 

 

 

Section 7.01

Waiver; Amendment

12

Section 7.02

Counterparts

12

Section 7.03

Governing Law; Choice of Forum; Waiver of Jury Trial

12

Section 7.04

Expenses

13

Section 7.05

Notices

13

Section 7.06

Entire Understanding; No Third Party Beneficiaries

14

Section 7.07

Assignment

14

Section 7.08

Severability

14

 

- i -

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is dated as of December 21, 2016,
and is entered into by and among the United States Department of the Treasury
(the “Seller”), Broadway Financial Corporation, a Delaware corporation (the
“Company”), and each of the other purchasers set forth on the signature
pages hereto (together with the Company, the “Purchasers”).

 

RECITALS

 

WHEREAS, the Seller is currently the owner of and holds 10,146,000 shares of
Company Common Stock;

 

WHEREAS, the Seller desires to sell to each Purchaser severally, and each
Purchaser desires to purchase from the Seller severally, subject to the terms
and conditions contained in this Agreement, the number of shares of Company
Common Stock set forth next to that Purchaser’s name on Schedule I hereto, which
in the aggregate constitute 4,702,860 shares of such stock (the “Purchased
Shares”) at a purchase price of $1.59 per share (the “Securities Purchase”);

 

NOW, THEREFORE, in consideration of the premises, and of the various
representations, warranties, covenants and other agreements and undertakings of
the parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

AGREEMENT

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01    Definitions of Certain Terms.  For purposes of this Agreement,
the following terms are used with the meanings assigned below (such definitions
to be equally applicable to both the singular and plural forms of the terms
herein defined):

 

“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person.  For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
agreement.

 

- 1 -

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banking organizations in the State of California are required or
authorized by Law to be closed.

 

“Closing” has the meaning set forth in Section 2.02(A).  “Closing Date” has the
meaning set forth in Section 2.02(A).

 

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Company Common Stock” means the common stock, par value $0.01, of the Company.

 

“Company Material Adverse Effect” means a material adverse effect on the
business, results of operations or financial condition of the Company and its
consolidated Subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include the effects of
(i) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which the Company
and its Subsidiaries operate, (ii) changes or proposed changes after the date
hereof in United States generally accepted accounting principles or regulatory
accounting requirements, or authoritative interpretations thereof, (iii) changes
or proposed changes after date hereof in securities, banking and other Laws of
general applicability or related policies or interpretations of Governmental
Entities (in the case of each of these clauses (i), (ii) and (iii), other than
changes or occurrences to the extent that such changes or occurrences have or
would reasonably be expected to have a materially disproportionate adverse
effect on the Company and its consolidated Subsidiaries taken as a whole
relative to comparable United States banking or financial services
organizations), or (iv) changes in the market price or trading volume of the
Company Common Stock or any other equity, equity-related or debt securities of
the Company or its consolidated Subsidiaries (it being understood and agreed
that the exception set forth in this clause (iv) does not apply to the
underlying reason giving rise to or contributing to any such change).

 

“Compensation Regulations” means any guidance, rule or regulation, as the same
shall be in effect from time to time, promulgated pursuant to or implementing
Section 111 of the Emergency Economic Stabilization Act of 2008, as amended by
the American Recovery and Reinvestment Act of 2009 or otherwise from time to
time.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Governmental Entity” means any court, administrative agency or commission or
other governmental or regulatory authority or instrumentality or self-regulatory
organization.

 

- 2 -

--------------------------------------------------------------------------------


 

“Law” means any law, statute, code, ordinance, rule, regulation, judgment,
order, award, writ, decree or injunction issued, promulgated or entered into by
or with any Governmental Entity.

 

“Liens” means any liens, licenses, pledges, charges, encumbrances, adverse
rights or claims and security interests whatsoever.

 

“Prohibited Investor” has the meaning set forth in Section 3.01(E)(4).

 

“Purchase Price” has the meaning set forth in Section 2.01.

 

“Purchased Shares” has the meaning set forth in the recitals to this Agreement.

 

“Purchaser” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Registration Statements” has the meaning set forth in Section 3.02(E).

 

“Regulatory Event” means, with respect to the Company, that (i) the Federal
Deposit Insurance Corporation or any other applicable Governmental Entity shall
have been appointed as conservator or receiver for the Company or any
Subsidiary; (ii) the Company or any Subsidiary shall have been considered in
“troubled condition” for the purposes of 12 U.S.C. Sec. 1831i or any regulation
promulgated thereunder; (iii) the Company or any Subsidiary shall qualify as
“Undercapitalized,” “Significantly Undercapitalized,” or “Critically
Undercapitalized” as those terms are defined in 12 U.S.C. Sec. 18310 or other
applicable Law; or (iv) the Company or any Subsidiary shall have become subject
to any formal or informal regulatory action requiring the Company or any
Subsidiary to materially improve its capital, liquidity or safety and soundness.

 

“Relevant Period” means the period in which any obligation of the Company
arising from financial assistance under the Troubled Asset Relief Program
remains outstanding, as it may be further described in the Compensation
Regulations.

 

“SEC” has the meaning set forth in Section 3.02(E).

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Securities Purchase” has the meaning set forth in the recitals to this
Agreement.

 

“Seller” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Subsidiary” means, with respect to any person, any bank, corporation,
partnership, joint venture, limited liability company or other organization,
whether incorporated or unincorporated, (i) of which such person or a subsidiary
of such person is a general partner or managing member or (ii) at least a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons

 

- 3 -

--------------------------------------------------------------------------------


 

performing similar functions with respect to such entity is directly or
indirectly owned by such person and/or one or more subsidiaries thereof.

 

Section 1.02    Interpretation.  The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified.  Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”  The term
“person” as used in this Agreement shall mean any individual, corporation,
limited liability company, limited or general partnership, joint venture,
government or any agency or political subdivision thereof, or any other entity
or any group (as defined in Section 13(d)(3) of the Exchange Act) comprised of
two or more of the foregoing.  The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  In this Agreement, all
references to “dollars” or “5” are to United States dollars.  This Agreement and
any documents or instruments delivered pursuant hereto or in connection herewith
shall be construed without regard to the identity of the person who drafted the
various provisions of the same.  Each and every provision of this Agreement and
such other documents and instruments shall be construed as though all of the
parties participated equally in the drafting of the same.  Consequently, the
parties acknowledge and agree that any rule of construction that a document is
to be construed against the drafting party shall not be applicable either to
this Agreement or such other documents and instruments.

 

ARTICLE II

 

THE SECURITIES PURCHASE

 

Section 2.01    Purchase and Sale of the Shares.  Subject to, and on the terms
and conditions of, this Agreement, effective at the Closing, each Purchaser,
acting severally and not jointly, will purchase from the Seller severally, and
the Seller will sell, transfer, convey, assign and deliver to each Purchaser
severally, the number of Purchased Shares set forth next to that Purchaser’s
name on Schedule I hereto, free and clear of all Liens.  Each Purchaser shall
pay the purchase price for its amount of Purchased Shares as set forth next to
that Purchaser’s name on Schedule I hereto, with the aggregate purchase price
for the Purchased Shares to be paid by all Purchasers severally to be an amount
in cash equal to Seven Million Four Hundred Seventy Seven Thousand Five Hundred
Forty Seven Dollars Forty Cents ($7,477,547.40) (the “Purchase Price”).

 

Section 2.02    Closing of the Securities Purchase.

 

(A)       Subject to Article V, the closing of the Securities Purchase (the
“Closing”) shall occur on December 22, 2016 or at such other time or date that
is agreed to in writing by the Seller and the Purchasers.  The date on which the
Closing occurs is referred to herein as the “Closing Date”.  The Closing shall
be held at such place as the Seller and the Purchasers shall mutually agree in
writing.

 

- 4 -

--------------------------------------------------------------------------------


 

(B)       At the Closing, or simultaneously therewith, the following shall
occur:

 

(1)        Each Purchaser will pay to the Seller the amount of the Purchase
Price set forth next to its name on Schedule I hereto, by wire transfer in
immediately available funds, to an account designated in writing by the Seller
to the Company, such designation to be made not later than two Business Days
prior to the Closing Date.

 

(2)        The Sellers will deliver to each Purchaser the number of Purchased
Shares set forth next to its name on Schedule I hereto in book entry form
without any restrictive legends and transferred via Deposit/Withdrawal At
Custodian to accounts designated in writing by such Purchaser to the Seller,
such designation to be made not later than two Business Days prior to the
Closing Date.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01    Representations and Warranties of the Purchasers.  Each of the
Purchasers, as to itself only and not with respect to any other Purchaser,
hereby represents and warrants to the Seller, with respect to itself only, as
follows:

 

(A)       Due Organization, Power and Authority.  The Purchaser is duly
organized and has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated by this Agreement.

 

(B)       Authorization.  This Agreement has been duly and validly executed and
delivered by the Purchaser, and (assuming the due authorization, execution and
delivery of this Agreement by the Seller and the other parties hereto) this
Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except as
enforcement may be limited by general principles of equity, whether applied in a
court of law or a court of equity, and by bankruptcy, insolvency and similar
Laws affecting creditors’ rights and remedies generally.

 

(C)       Non-Contravention.  Neither the execution and delivery of this
Agreement nor the consummation by the Purchaser of the transactions contemplated
hereby, will violate applicable Law.

 

(D)       Consents and Approvals.  No consents or approvals of, or filings or
registrations with, any Governmental Entity or any other third party by and on
behalf of the Purchaser are necessary in connection with the execution and
delivery by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated hereby.

 

- 5 -

--------------------------------------------------------------------------------


 

(E)       Securities Matters.

 

(1)        The Purchaser acknowledges and agrees that the Purchaser (i) is a
sophisticated investor; (ii) does not require the assistance of an investment
advisor or other purchaser representative to purchase the Purchased Shares;
(iii) has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of its prospective investment in
the Purchased Shares; (iv) has the ability to bear the economic risks of its
prospective investment for an indefinite period of time; (v) can afford the
complete- loss of such investment; and (vi) recognizes that the investment in
the Purchased Shares involves substantial risk.

 

(2)        The Purchaser understands that the Seller may have access to
information about the Company that is not generally available to the public, and
acknowledges and agrees that, to the extent the Seller has any such information,
such information need not (and shall not) be provided to the Purchaser by the
Seller.  The Purchaser further understands that the Seller is a federal agency
and that the Purchaser’s ability to bring a claim against the Seller under the
federal securities laws may be limited.

 

(3)        The Purchaser acknowledges that the Purchaser is not relying on any
advice or recommendation from the Seller, or any investigation or examination
that the Seller may have conducted, with respect to the Purchased Shares or the
Company, and the Seller has not made any representation, warranty or covenant,
express or implied, to the Purchaser with respect thereto and the Seller shall
not have any liability to the Purchaser with respect thereto.

 

(4)        The Purchaser is not: (i) a person listed in the annex to Executive
Order No. 13224 (2001) issued by the President of the United States (Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism); (ii) named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control (OFAC); (iii) a Designated National other than an
“unblocked national” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515; (iv) a non-U.S. shell bank (as set forth in Section 313 of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act)) or providing
banking services indirectly to a non-U.S. shell bank; (v) a senior non- U.S.
political figure or an immediate family member or close associate of such
figure; (vi) a person with whom a U.S. citizen or entity is prohibited from
transacting business, whether such prohibition arises under U.S. law,
regulation, executive order, anti-money laundering, antiterrorist, financial
institution and asset control laws, regulations, rules or orders, or as a result
of any list published by the U.S. Department of Commerce, the U.S. Department of
the Treasury, or the U.S. Department of State, including any agency or office
thereof; (vii) a person who has funded or supported terrorism or a suspected
terrorist organization or who has

 

- 6 -

--------------------------------------------------------------------------------


 

engaged in, or derived funds from, activities that relate to the laundering of
the proceeds of illegal activity; or (viii) a person that would cause the
Company to violate any Law (including bank or other financial institution
regulatory laws, regulations or orders) to which the Company is subject by
reason of such person’s or entity’s purchase of the Purchased Shares (categories
(i) through (viii), each, a “Prohibited Investor”).

 

(5)        The Purchaser currently meets, will continue to meet, and has met (or
has taken all action necessary to cure any instance of non-compliance with) all
of its obligations under, the Bank Secrecy Act, as amended (31 U.S.C.
Section 5311 et seq.) and its implementing regulations, if applicable.

 

(6)        The funds used to purchase the Purchased Shares were legally derived
from legitimate sources and not from any Prohibited Investor.

 

(F)       Availability of Funds.  The Purchaser has and will have as of the
Closing sufficient funds available to consummate the transactions contemplated
hereunder.

 

Section 3.02    Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Purchasers (other than the Company) and
the Seller as follows:

 

(A)       Due Organization, Power and Authority.  The Company is duly organized
and validly existing as a corporation under the Laws of the State of Delaware
and has all requisite power and authority to (i) execute and deliver this
Agreement and to consummate the transactions contemplated by this Agreement and
(ii) carry on its business as it has been and is currently being conducted.

 

(B)       Authorization.  The execution and delivery of this Agreement, and the
consummation by the Company of the transactions contemplated hereby, have been
duly and validly approved by all necessary corporate action of the Company, and
no other corporate or shareholder proceedings on the part of the Company are
necessary to approve this Agreement or to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by the Company, and (assuming the due authorization, execution and
delivery of this Agreement by the Seller and the other parties hereto) this
Agreement constitutes a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforcement may be
limited by general principles of equity, whether applied in a court of law or a
court of equity, and by bankruptcy, insolvency and similar Laws affecting
creditors’ rights and remedies generally.

 

(C)       Non-Contravention.  Neither the execution and delivery of this
Agreement nor the consummation by the Company of the transactions contemplated
hereby will violate any provision of the certificate of incorporation or bylaws
or similar governing documents of the Company or applicable Law.

 

- 7 -

--------------------------------------------------------------------------------


 

(D)       Consents and Approvals.  No consents or approvals of, or filings or
registrations with, any Governmental Entity or any other third party by and on
behalf of the Company are necessary in connection with the execution and
delivery by the Company of this Agreement and the consummation by the Company of
the transactions contemplated hereby.

 

(E)       Registration Statement.  The Company has prepared and filed
registration statements on Form S-1 (File No. 333-201233 and File
No. 333-192451) (the “Registration Statements”) covering the resale of Company
Common Stock from time to time, including the Purchased Shares to be sold by
Seller under this Agreement, under the Securities Act and the rules and
regulations promulgated thereunder.  The Registration Statements have been
declared effective by the Securities and Exchange Commission (the “SEC”), and no
stop order has been issued or is pending or, to the knowledge of the Company,
threatened by the SEC with respect thereto.

 

(F)       CDFI Designation.  The Company is a certified “community development
financial institution” designated as such under the Community Development
Banking and Financial Institutions Act of 1994, as amended (12 U.S.C. Sections
4701 et seq.).

 

ARTICLE IV

 

COVENANTS

 

Section 4.01    Forbearances of the Seller.  From the date hereof until the
Closing, without the prior written consent of the Purchasers, the Seller will
not:

 

(A)       directly or indirectly transfer, sell, assign, distribute, exchange,
pledge, hypothecate, mortgage, encumber or otherwise dispose of or engage in or
enter into any hedging transactions with respect to, any of the Purchased Shares
or any portion thereof or interest therein (other than pursuant to the
Securities Purchase); or

 

(B)       agree, commit to or enter into any agreement to take any of the
actions referred to in Section 4.01(A).

 

Notwithstanding the foregoing, the Seller may undertake any of the actions set
forth in Section 4.01(A) with an Affiliate of the Seller so long as this
Agreement is assigned to such Affiliate in accordance with Section 7.07 of this
Agreement.  For the avoidance of doubt, until the Closing, except as expressly
set forth in this Section 4.01, the Seller shall continue to be able to exercise
all rights and privileges with respect to the Purchased Shares.

 

Section 4.02    Further Action.  The Seller, the Purchasers and the Company
(A) shall each execute and deliver, or shall cause to be executed and delivered,
such documents and other instruments and shall take, or shall cause to be taken,
such further action as may be reasonably necessary to carry out the provisions
of this Agreement and give effect to the transactions contemplated by this
Agreement and (B) shall refrain from taking any actions that

 

- 8 -

--------------------------------------------------------------------------------

 

could reasonably be expected to impair, delay or impede the Closing or the
consummation of the transactions contemplated by this Agreement.

 

Section 4.03                Remaining Certification and Disclosure
Requirements.  The Company acknowledges and agrees to comply with the
certification and disclosure requirements set forth in the Compensation
Regulations, including without limitation those submissions that are required
with respect to the final portion of the Relevant Period (see, for example,
Sections 30.7(c) and (d), Sections 30.11(b) and (c) and Section 30.15(a)(3) of
the Compensation Regulations and FAQ-14 in the Frequently Asked Questions to the
Compensation Regulations, available at www.financialstability.gov).

 

Section 4.04                Transferability Restrictions Related to Long-Term
Restricted Stock.  The Company acknowledges that any long-term restricted stock
(as defined in Section 30.1 of the Compensation Regulations) awarded by the
Company that has otherwise vested may hot become transferable, or payable in the
case of a restricted stock unit, at any time earlier than as permitted under the
schedule set forth in the definition of long-term restricted stock in
Section 30.1 of the Compensation Regulations.  For this purpose, aggregate
financial assistance received (for purposes of the definition of long-term
restricted stock) includes the full original liquidation amount with respect to
9,000 shares of the Company’s Fixed Rate Cumulative Preferred Stock, Series D
and 6,000 shares of the Company’s Fixed Rate Cumulative Preferred Stock,
Series E (see FAQ-15 in the Frequently Asked Questions to the Compensation
Regulations, available at www.financialstability.gov).  On the last date upon
which any obligations arising from Treasury’s TARP financial assistance remain
outstanding, in the event that any long-term restricted stock awarded by the
Company is not permitted to become transferable, or payable in the case of a
restricted stock unit, under the schedule set forth in the definition of
long-term restricted stock in Section 30.1 of the Compensation Regulations, the
Company shall cancel such long term restricted stock and/or restricted stock
units.

 

Section 4.05                Executive Compensation.  The Company shall not take
any action that will result in, nor will the Company permit, directly or
indirectly, the acceleration, vesting, enhancement or increase in the payments
or benefits that would otherwise become due as a result of the consummation of
the transactions contemplated in this Agreement to any current or former
executive officers of the Company.

 

ARTICLE VARTICLE V

 

CONDITIONS TO THE CLOSING

 

Section 5.01                Conditions to Each Party’s Obligations.  The
respective obligations of each of the Purchasers and the Seller to consummate
the Securities Purchase are subject to the fulfillment, or written waiver by the
Purchasers and the Seller, at or prior to the Closing, of each of the following
conditions:

 

(A)                          Regulatory Approvals.  All regulatory approvals
required to consummate the Securities Purchase shall have been obtained and
shall remain in full force and effect and all statutory waiting periods in
respect thereof shall have expired or been terminated.

 

- 9 -

--------------------------------------------------------------------------------


 

(B)                           No Injunctions or Restraints; Illegality.  No
order, injunction or decree issued by any court or agency of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the Securities Purchase shall be in effect.  No Law shall have been enacted,
entered, promulgated or enforced by any Governmental Entity which prohibits or
makes illegal the consummation of the Securities Purchase.

 

(C)                           Representations and Warranties.  The
representations and warranties set forth in Article III of this Agreement shall
be true and correct as though made on and as of the Closing Date.

 

(D)                          Consents and Approvals.  All consents and approvals
of, and filings and registrations with, all Governmental Entities and of or with
any other third party by and on behalf of the Company and the Purchasers that
are necessary in connection with the execution and delivery by the Company and
the Purchasers of this Agreement and the consummation by the Company and the
Purchasers of the transactions contemplated hereby shall have been obtained or
made, as applicable, and shall remain in full force and effect.

 

(E)                            Other Events.  None of the following shall have
occurred since the date hereof:

 

(1)                              the Company or any of its Subsidiaries shall
have (a) dissolved (other than pursuant to a consolidation, amalgamation or
merger); (b) become insolvent or unable to pay its debts or failed or admitted
in writing its inability generally to pay its debts as they become due; (c) made
a general assignment, arrangement or composition with or for the benefit of its
creditors; (d) instituted or have instituted against it a proceeding seeking a
judgment of insolvency or bankruptcy or any other relief under any bankruptcy or
insolvency law or other similar law affecting creditors’ rights, or have a
petition presented for its winding-up or liquidation, and, in the case of any
such proceeding or petition instituted or presented against it, such proceeding
or petition shall have resulted in a judgment of insolvency or bankruptcy or the
entry of an order for relief or the making of an order for its winding-up or
liquidation; (e) had a resolution passed for its winding-up, official management
or liquidation (other than pursuant to a consolidation, amalgamation or merger);
(f) sought or shall have become subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets; (g) had a
secured party take possession of all or substantially all its assets or had a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets; (h) caused
or shall have been subject to any event with respect to it which, under the
applicable laws of any jurisdiction, had an analogous effect to any of the
events specified in clauses (a) to (g) (inclusive); or (i) taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts;

 

- 10 -

--------------------------------------------------------------------------------


 

(2)                              a Governmental Entity in any jurisdiction shall
have (a) commenced an action or proceeding against the Company or any of its
Subsidiaries; or (b) issued or entered a temporary restraining order,
preliminary or permanent injunction or other order binding upon the Company or
any of its Subsidiaries, which in the case of (a) and (b) shall have had or be
reasonably expected to have a Company Material Adverse Effect;

 

(3)                              any fact, circumstance, event, change,
occurrence, condition or development shall have occurred that, individually or
in the aggregate, shall have had or shall be reasonably likely to have a Company
Material Adverse Effect; or

 

(4)                              any Regulatory Event not otherwise existing on
the date hereof shall have occurred.

 

Section 5.02                Condition to Obligations of the Seller.  The
obligation of the Seller to consummate the Securities Purchase is also subject
to the fulfillment, or written waiver by the Seller, prior to the Closing, of
the following conditions:

 

(A)                          Performance of Obligations.  Each Purchaser shall
have performed in all material respects all obligations required to be performed
by it under this Agreement at -or prior to the Closing.

 

(B)                           Closing Certificates.  Each Purchaser shall have
delivered to the Seller a certificate, dated as of the Closing Date, certifying
to the effect that all conditions precedent to the Closing have been satisfied.

 

ARTICLE VI

 

TERMINATION

 

Section 6.01                Termination Events.  This Agreement may be
terminated at any time prior to the Closing:

 

(A)                          by mutual written agreement of the Purchasers and
the Seller;

 

(B)                           by any of the Purchasers, upon written notice to
the Seller, or by the Seller, upon written notice to the Purchasers, in the
event that the Closing Date does not occur on or before December 31, 2016;
provided, however, that the respective rights to terminate this Agreement
pursuant to this Section 6.01(B) shall not be available to any party whose
failure to fulfill any obligation under this Agreement shall have been the cause
of, or shall have resulted in, the failure of the Closing Date to occur on or
prior to such date; or

 

(C)                           by the Seller or any Purchaser if there shall be
in effect a final non-appealable order of a Governmental Entity of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby.

 

- 11 -

--------------------------------------------------------------------------------


 

Section 6.02                Effect of Termination.  In the event of termination
of this Agreement as provided in Section 6.01, this Agreement shall forthwith
become void and have no effect, and none of the Seller, the Purchasers, the
Company, any affiliates of the Seller, the Purchasers or the Company or any
officers, directors or employees of the Seller, the Purchasers or the Company or
any of their respective affiliates shall have any liability of any nature
whatsoever hereunder, or in connection with the transactions contemplated
hereby, except that this Section 6.02 and Sections 7.03, 7.04, 7.05 and 7.06
shall survive any termination of this Agreement.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01                Waiver; Amendment.  Any provision of this Agreement
may be (A) waived in writing by the party benefiting by the provision, or
(B) amended or modified at any time by an agreement in writing signed by each of
the parties hereto.  Neither any failure nor any delay by any party in
exercising any right, power or privilege under this Agreement or any of the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege.

 

Section 7.02                Counterparts.  This Agreement may be executed by
facsimile or other electronic means and in counterparts, all of which shall be
considered an original and one and the same agreement and shall become effective
when counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.

 

Section 7.03                Governing Law; Choice of Forum; Waiver of Jury
Trial.  (A) This Agreement and any claim, controversy or dispute arising under
or related to this Agreement, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties shall be
enforced, governed, and construed in all respects (whether in contract or in
tort) in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State.  Each of the parties hereto agrees (a) to submit to the
exclusive jurisdictions and venue of the United States District Court of the
District of Columbia and the United States Court of Federal Claims for any and
all civil actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby, and (b) that notice may be
served upon (i) the Purchasers at the address listed on Schedule I hereto and in
the manner set forth for notices to the Purchasers in Section 7.05, (ii) the
Company at the address and in the manner set forth for notices to the Company in
Section 7.05 and (iii) the Seller at the address and in the manner set forth for
notices to the Seller in Section 7.05, but otherwise in accordance with federal
law.

 

(B)                           To the extent permitted by applicable Law, each of
the parties hereto hereby unconditionally waives trial by jury in any civil
legal action or proceeding relating to this Agreement or the transactions
contemplated hereby.

 

- 12 -

--------------------------------------------------------------------------------


 

Section 7.04                Expenses.  If requested by the Seller, the Company
shall pay all reasonable out of pocket and documented costs and expenses
associated with this Agreement and the transactions contemplated by this
Agreement, including, but not limited to, the reasonable fees, disbursements and
other charges of the Seller’s legal counsel and financial advisors.

 

Section 7.05                Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed given on the date of delivery
if delivered personally or telecopied (upon telephonic confirmation of receipt),
on the first Business Day following the date of dispatch if delivered by a
recognized next day courier service, or on the third Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid.  All notices hereunder shall be delivered as set
forth below or in Schedule I hereto or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:

 

If to the Company to:

 

Broadway Financial Corporation

5055 Wilshire Boulevard

Suite 500

Los Angeles, California 90036

Facsimile: (323) 634-1723

Attention: Chief Financial Officer

 

With a copy to:

 

Arnold & Porter LLP

777 South Figueroa Street, Suite 4400

Los Angeles, California 90017

Facsimile: (213) 243-4199

Attention: James. R. Walther

 

If to the Seller to:

 

United States Department of the Treasury

Office of Financial Stability

1500 Pennsylvania Avenue, NW, Room 2312

Washington, D.C. 20220

Facsimile: (202) 622-2882

Attention: Assistant General Counsel (Banking and Finance)

 

- 13 -

--------------------------------------------------------------------------------


 

With a copy to:

 

Cadwalader, Wickersham & Taft LLP

200 Liberty Street

New York, New York 10281

Facsimile: (212) 504-6666

Attention: William P. Mills

 

Section 7.06                Entire Understanding; No Third Party Beneficiaries.
This Agreement (together with the documents, agreements and instruments referred
to herein) represents the entire understanding of the parties with respect to
the subject matter hereof and supersedes any and all other oral or written
agreements heretofore made with respect to the subject matter hereof.  Nothing
in this Agreement, expressed or implied, is intended to confer upon any person,
other than the parties hereto, any rights or remedies hereunder.

 

Section 7.07                Assignment.  Neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be null and void; provided, however, that
the Seller may assign this Agreement to an Affiliate of the Seller.  If the
Seller assigns this Agreement to an Affiliate, the Seller shall be relieved of
its obligations and liabilities under this Agreement but (i) all rights,
remedies, obligations and liabilities of the Seller hereunder shall continue and
be enforceable by and against and assumed by such Affiliate, (ii) the
Purchasers’ obligations and liabilities hereunder shall continue to be
outstanding and (iii) all references to the Seller herein shall be deemed to be
references to such Affiliate.  The Seller will give the Purchasers and the
Company notice of any such assignment; provided, that the failure to provide
such notice shall not void any such assignment.

 

Section 7.08                Severability.  Any term or provision of this
Agreement which is determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid, illegal or unenforceable the
remaining terms and provisions of this Agreement.  or affecting the validity,
legality or enforceability of any of the terms or provisions of this Agreement
in any other jurisdiction, and if any provision of this Agreement is determined
to be so broad as to be unenforceable, the provision shall be interpreted to be
only so broad as is enforceable, in all cases so long as neither the economic
nor legal substance of the transactions contemplated hereby is affected in any
manner materially adverse to any party or its shareholders.  Upon any such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

 

 

[Remainder of page intentionally left blank]

 

- 14 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

UNITED STATES DEPARTMENT OF THE TREASURY

 

 

 

 

 

By:

/s/Marc McArdle

 

 

 

Name: Marc McArdle

 

 

 

Title: Deputy Assistant Secretary for Financial Stability

 

 

 

 

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

Name: Wayne-Kent A. Bradshaw

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

FIRST REPUBLIC BANK

 

 

 

 

 

 

By:

 

 

 

 

Name: Michael J. Roffler

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

BROADWAY FEDERAL BANK F.S.B. EMPLOYEE STOCK OWNERSHIP TRUST

 

 

 

 

 

 

By:

 

 

 

 

Name: Nicholas L. Saakvitne

 

 

 

Title: Trustee

 

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

UNITED STATES DEPARTMENT OF THE TREASURY

 

 

 

 

 

By:

 

 

 

 

Name: Marc McArdle

 

 

 

Title: Deputy Assistant Secretary for Financial Stability

 

 

 

 

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

 

 

 

By:

/s/Wayne-Kent A. Bradshaw

 

 

 

Name: Wayne-Kent A. Bradshaw

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

FIRST REPUBLIC BANK

 

 

 

 

 

 

By:

 

 

 

 

Name: Michael J. Roffler

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

BROADWAY FEDERAL BANK F.S.B. EMPLOYEE STOCK OWNERSHIP TRUST

 

 

 

 

 

 

By:

 

 

 

 

Name: Nicholas L. Saakvitne

 

 

 

Title: Trustee

 

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

UNITED STATES DEPARTMENT OF THE TREASURY

 

 

 

 

 

By:

 

 

 

 

Name: Marc McArdle

 

 

 

Title: Deputy Assistant Secretary for Financial Stability

 

 

 

 

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

Name: Wayne-Kent A. Bradshaw

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

FIRST REPUBLIC BANK

 

 

 

 

 

 

By:

/s/Michael J. Roffler

 

 

 

Name: Michael J. Roffler

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

BROADWAY FEDERAL BANK F.S.B. EMPLOYEE STOCK OWNERSHIP TRUST

 

 

 

 

 

 

By:

 

 

 

 

Name: Nicholas L. Saakvitne

 

 

 

Title: Trustee

 

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

UNITED STATES DEPARTMENT OF THE TREASURY

 

 

 

 

 

By:

 

 

 

 

Name: Marc McArdle

 

 

 

Title: Deputy Assistant Secretary for Financial Stability

 

 

 

 

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

Name: Wayne-Kent A. Bradshaw

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

FIRST REPUBLIC BANK

 

 

 

 

 

 

By:

 

 

 

 

Name: Michael J. Roffler

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

BROADWAY FEDERAL BANK F.S.B. EMPLOYEE STOCK OWNERSHIP TRUST

 

 

 

 

 

 

By:

/s/Nicholas L. Saakvitne

 

 

 

Name: Nicholas L. Saakvitne

 

 

 

Title: Trustee

 

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------

 

SCHEDULE I

 

NAME OF

PURCHASER/SUBSCRIBER

PURCHASER/SUBSCRIBER
ADDRESS

NUMBER OF
COMMON
SHARES

DOLLAR
AMOUNT

First Republic Bank

111 Pine Street

Suite 200

San Francisco, California 94111

Facsimile: (415) 395-2235

Attention: Michael Roffler,

Chief Financial Officer

834,465

$1,326,799.35

Broadway Federal Bank, f.s.b. Employee Stock Ownership Trust

11900 W. Olympic Blvd.

Suite 410

Los Angeles, California 90064

Facsimile: (310) 451-9089

Attention: Nicholas L.

Saakvitne, as Trustee

 

Copy to:

 

Fox Rothschild LLP

1800 Century Park East

Suite 300

Los Angeles, California

Facsimile: (310) 556-9828

Attention: Jeremy M. Pelphry

1,493,679

$2,374,949.61

Broadway Financial Corporation

5055 Wilshire Boulevard

Suite 500

Los Angeles, California 90036

Facsimile: (323) 634-1723

Attention:  Chief Financial
Officer

2,374,716

$3,775,798.44

 

[Schedule I]

 

--------------------------------------------------------------------------------
